Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated March 1, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek total return that exceeds the rate of inflation over the long-term, with an emphasis on current income, but also considering capital appreciation. CLASS TICKER SYMBOL Class A MIAAX Class B MIABX Class C MIACX Class I MIAIX Class R1 MIALX Class R2 MIATX Class R3 MIAHX Class R4 MIAJX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund. They have been adjusted to reflect certain current fee arrangements. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 8 of the fund’s prospectus and “Waivers of Sales Charges” on page 14 of the fund’s statement of additional information Part I. Shareholder Fees (fees paid directly from your investment): Share Class A B C I ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% N/A N/A N/A N/A Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00% # 4.00% 1.00% N/A N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I R1 R2 R3 R4 Management Fee 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% N/A 1.00% 0.50% 0.25% N/A Other Expenses 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% Total Annual Fund Operating Expenses 1.19% 1.94% 1.94% 0.94% 1.94% 1.44% 1.19% 0.94% Fee Reductions 1 (0.39)% (0.36)% (0.29)% (0.29)% (0.29)% (0.29)% (0.29)% (0.29)% Net Annual Fund Operating Expenses 0.80% 1.58% 1.65% 0.65% 1.65% 1.15% 0.90% 0.65% # On shares purchased on or after September 1, 2008, without an initial sales charge and redeemed within 24 months of purchase. 1 MFS has agreed in writing to bear the fund’s expenses, excluding management fees, distribution and service fees, interest, taxes, extraordinary expenses, brokerage and transaction costs, and investment-related expenses, such that “Other Expenses” do not exceed 0.15% of the fund's average daily net assets annually for each class of shares. This written agreement will continue until modified by a vote of the fund's Board of Trustees, but such agreement will continue until at least February 28, 2011. In addition, the fund's distributor, MFD, has agreed in writing to waive the Class A service fee to 0.15% of the fund's average daily net assets annually until modified by a vote of the fund's Board of Trustees, but such agreement will continue until at least February 28, 2011. In addition, assets attributable to Class B shares sold prior to May 1, 2006 are subject to the 0.25% of the fund's average daily net assets annually Class B service fee. On assets attributable to all other Class B shares, the fund's distributor, MFD, has agreed in writing to waive the Class B service fee to 0.15% of the fund's average daily net assets annually until modified by a vote of the fund's Board of Trustees, but such agreement will continue until at least February 28, 1 MFS Inflation-Adjusted Bond Fund Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year and dividends and other distributions are reinvested; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 553 $ 798 $ 1,062 $ 1,817 Class B Shares assuming redemption at end of period $ 561 $ 874 $ 1,214 $ 2,040 no redemption $ 161 $ 574 $ 1,014 $ 2,040 Class C Shares assuming redemption at end of period $ 268 $ 581 $ 1,020 $ 2,241 no redemption $ 168 $ 581 $ 1,020 $ 2,241 Class I Shares $ 66 $ 271 $ 492 $ 1,128 Class R1 Shares $ 168 $ 581 $ 1,020 $ 2,241 Class R2 Shares $ 117 $ 427 $ 759 $ 1,699 Class R3 Shares $ 92 $ 349 $ 626 $ 1,417 Class R4 Shares $ 66 $ 271 $ 492 $ 1,128 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 14% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund's investment adviser) normally invests at least 80% of the fund’s net assets in inflation-adjusted debt instruments and other investments with inflation-adjusting features. MFS currently intends to focus the fund’s investments in inflation-adjusted debt instruments issued by the U.S. Treasury. MFS may also invest the fund’s assets in other inflation-adjusted debt instruments and non-inflation-adjusted debt instruments. MFS generally invests substantially all of the fund’s assets in investment grade debt instruments. MFS may invest a relatively large percentage of the fund’s assets in the debt instruments of a single issuer or a small number of issuers. MFS may invest the fund’s assets in foreign securities. MFS may use derivatives for any investment purpose. MFS allocates the fund’s assets across maturities and types of debt instruments based on its evaluation of macroeconomic factors, including interest rates, inflation rates, and monetary and fiscal policies. MFS uses a bottom-up approach to buying and selling investments for the fund. Investments are selected primarily based on fundamental analysis of issuers and instruments.Quantitative models that systematically evaluate issuers and instruments may also be considered. Principal Risks As with any mutual fund, the fund may not achieve its objective and/or you could lose money on your investment in the fund. An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The principal risks of investing in the fund are: Interest Rate Risk: The price of a debt instrument falls when interest rates rise and rises when interest rates fall.
